Citation Nr: 1647439	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  08-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial compensable rating for pilonidal cyst on an extraschedular basis.

2. Entitlement to an initial compensable rating for bilateral pes planus on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1986 to July 2006. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2009, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is associated with the claims file.

In January 2012, the Board remanded the issues of entitlement to service connection for left ventricular hypertrophy, pseudofolliculitis, cervical and thoracic spine strains, low back pain, and a right shoulder/clavicle fracture, as well as the issues of entitlement to initial compensable ratings for pilonidal cyst and pes planus.

In January 2015, the RO granted service connection for pseudofolliculitis.

In August 2015, the Board remanded the issues of entitlement to service connection for cervical and thoracic spine strains, and a right shoulder disorder.

A November 2015 rating decision granted entitlement to service connection for lumbosacral strain with arthritis and cervical strain; a February 2016 rating decision granted entitlement to service connection for a right shoulder strain with arthritis.

The August 2015 Board decision also denied the issue of entitlement to service connection for a left ventricular hypertrophy and the issues of entitlement to initial compensable ratings for pilonidal cyst and bilateral pes planus.  The Veteran subsequently appealed to the U.S. Court of Appeal for Veterans Claims (Court).

Pursuant to a July 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the Board's August 2015 decision that denied entitlement to initial compensable ratings for pilonidal cyst and bilateral pes planus on an extraschedular basis.

In light of the above, the only issues presently before the Board are entitlement to initial compensable ratings for pilonidal cyst and bilateral pes planus on an extraschedular basis.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, pursuant to the July 2016 JMPR, the Court vacated that portion of the Board's August 2015 decision that denied entitlement to initial compensable ratings for pilonidal cyst and bilateral pes planus on an extraschedular basis.  As described in the JMPR, the parties agreed that the issue of referral for extraschedular consideration based on the collective impact of service-connected disabilities had been raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir.  2014), the U.S. Court of Appeals for the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

Specifically, the parties observed that the Veteran was in receipt of service connection for, among other things, bilateral pes planus, residuals of a pilonidal cyst and coccyxodynia.  The Veteran had reported that his pes planus caused pain while standing and that it caused weakness and tiredness in his feet such that he would want to "really get off of them."  Due to his coccyxodynia, however, his doctor had recommended that he refrain from sitting for long periods.

The AOJ has not considered this aspect of his claim.  Accordingly, in light of the JMPR and Johnson, the Board has determined that a remand is appropriate so that the AOJ can determine if referral for an extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the AOJ should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

If the AOJ determines that referral is necessary, such referral should be made.

2. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




